Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 10/08/2018. In which Claims 40-65 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/08/2018 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 40-65 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US patent No. 10097549. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 40-65 recite similar limitations as claims 1-21 of US patent No.10097549 as follows: 

Instant application
US Pat. No. 10097549
Claim 40. Computer readable apparatus comprising a non-transitory storage medium, said non-transitory storage medium comprising at least one computer program having a plurality of instructions, said plurality of instructions configured to, 

Claim 41. wherein said at least one computerized client device is configured to share, via said edge network, digitally rendered content with one or more other computerized client devices based at least on said at least one identifier being provided to said one or more other computerized client devices.

Claims 54 & 64.
Claim 1. Computer readable apparatus comprising a non-transitory storage medium, said non-transitory storage medium comprising at least one computer program having a plurality of instructions, said plurality of instructions wherein said identifier is further configured to enable said at least one computerized client device to share, via said at least one premises network, digitally rendered content with one or more other computerized client devices based at least on said identifier being provided to said one or more other computerized client devices.








Claims 7 & 16.
Claim 42. The computer readable apparatus of Claim 41, wherein the plurality of instructions are further configured to, when executed on the processing apparatus: store authorization information, wherein the storage of the authorization information 30comprises the addition of the descriptive information regarding at least the one or more 
Claim 3. The computer readable apparatus of claim 2, wherein said addition of at least one computerized client device to either of said list of authorized devices or said list of unauthorized devices comprises addition of descriptive information regarding said at least one computerized client device to 





Claim 43. 
Claim 4. 


Claims 40, 54 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-65 of Cholas US PG-PUB No. 20190109850 A1, in view of Shelke US PG-PUB No. 20140351897 A1.
As per claims 40, 54 and 64, the '850 patent recites Computer readable apparatus comprising a non-transitory storage medium, said non-transitory storage medium comprising at least one computer program having a plurality of instructions, said plurality of instructions configured to, when executed on a processing apparatus: receive first data representative of a request for access by a computerized client device to 10an edge network…, although the '850 patent does not recite “wherein said identifier is further configured to enable said at least one computerized client device to share, via said at least one premises network, digitally rendered content with one or more other computerized client devices based at least on said identifier being provided to said one or more other computerized client devices”, Cholas ‘850 disclosed the concept of edge network (Cholas claim 41 “wherein said at least one computerized client device is configured to share, via said edge network, digitally rendered content with one or more other computerized client devices based at least on said at least one identifier being provided to said one or more other computerized client devices, as disclosed by Cholas, such modification would ensure the distribution of programming content, media, data and other information services to only authorized devices within user premises.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 43-52 and 54-65 are rejected under 35 U.S.C. 103 as being unpatentable over Brindza U.S. Publication No. 20110055928 A1 in view of Merchant (U.S. Patent 7310664 B1)
As to claim 40, Brindza discloses computer readable apparatus comprising a non-transitory storage medium, said non-transitory storage medium comprising at least one computer program having a plurality of instructions, said plurality of instructions configured to, when executed on a processing apparatus (Brindza Pa. [0039]) [processor 803 executing an arrangement of instructions contained in main memory 805. Such instructions can be read into main memory 805 from another computer-readable medium, such as the storage device 809]: receive first data representative of a request for access by a computerized client device to 10an edge network (Brindza Pa. [0016]) [Authorization to access the network 103 may, for instance, be granted explicitly (e.g., the operator of the network 103 provides a grant to the specific device to access the network) or implicitly (e.g., the operator of the network 103 does not deny a specific device access to the network 103).], the request initiated from the computerized client device and comprising at least one identifier comprising data unique to the computerized client device (Brindza Fig. 4, Pa. [0028]) [In step 401, the detection platform 101 retrieves one or more identifiers corresponding to respectively to one or more devices from a log of devices connected to the network 103]; using a core network function: evaluate at least one of a list of authorized devices and a list of unauthorized devices using at least the identifier (Brindza Pa. [0028]) [the detection platform 101 determines whether a wireless device is authorized to access the network 103 by retrieving a list of authorized wireless devices. In one embodiment, this list of authorized wireless devices is obtained from the VLAN 127. If the identified wireless device is not authorized to connect to the network 103, the detection platform 101, for instance, add the identified wireless device to a list of unauthorized wireless devices 121a-121n]; and  15grant or deny said request for said access to said at least one edge network to said at least one computerized client device based at least in part on a result of said evaluation; and based at least on said request being granted (Brindza Pa. [0028]) [As used herein, the term "authorized" means that a device has approval to connect to the network 103 or is otherwise granted permission to connect to the network 103. Authorization to access the network 103 may, for instance, be granted explicitly (e.g., the operator of the network 103 provides a grant to the specific device to access the network) or implicitly (e.g., the operator of the network 103 does not deny a specific device access to the network 103)]
It is noted that Brindza does not explicitly disclose generate data configured to allow said computerized client device to access said 20edge network; and cause delivery of said generated data to said at least one computerized client device via said edge network.  
However, Merchant generate data configured to allow said computerized client device to access said 20edge network; and cause delivery of said generated data to said at least one computerized client device via said edge network (Merchant Col. 2 Lines 37-55) [The software running on the switch allows a network administrator to selectively configure the port to support either a wired edge device or a wireless edge device. According to one aspect of the invention, the software application permits the administrator to enter configuration information for the wireless edge device and store it on the switch. The configuration information includes data that allows the wireless edge device to access the network, and it is associated with one or more switch ports. When the wireless edge device is connected to the port, the configuration information is automatically downloaded]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Merchant to the access control system of Brindza would have yield predictable results and resulted in an improved system, namely, a system that provide configuration information and software images that are needed for operation of the wireless device are associated with the port ( Merchant  abstract)

As to claim 41, the combination of Brindza and Merchant discloses wherein said at least one computerized client device is configured to share, via said edge network, digitally rendered 25content with one or more other computerized client devices based at least on said at least one identifier being provided to said one or more other computerized client devices (Merchant Col. 2 Lines 37-55) [The administrator can configure a single profile for all the edge devices that share a common set of parameters. The profile can then be applied to multiple ports on the switch 12 using a single command. When a networked-edge device 18a or a set of devices are plugged into those ports 24, they pick up the configuration specified in the profile]
As to claim 42, the combination of Brindza and Merchant discloses wherein the plurality of instructions are further configured to, when executed on the processing apparatus: store authorization information, wherein the storage of the authorization information 30comprises the addition of the descriptive information regarding at least the one or more other-2-Application No.16/154,615 Filed:October 8, 2018 computerized client devices to at least one of the list of authorized devices and the list of unauthorized devices (Brindza Pa. [0025]) [The list of unauthorized wireless devices 121a-121n and/or the list of devices denied access to the network 103 can be stored in the authorization information database 209]

As to claim 43, the combination of Brindza and Merchant discloses wherein the addition of the descriptive information regarding the at least the one or more other computerized client devices 5to at least one of the list of authorized devices (Brindza Pa. [0024]) [the network 103 may maintain a list of authorized wireless devices 119a-119n. In this case, a wireless device can be authorized to access the network 103 by adding and identifier of the device to the list. In another example, authorized wireless devices 119a-119n may be provided with authentication keys, security certificates, and the like to authenticate and authorize themselves on the network 103.] or the list of unauthorized devices comprises verification of descriptive information against pre-stored information, the descriptive information comprising an address or subscriber account number associated with a user of the one or more other computerized client devices (Brindza Pa. [0013]) [the detection platform 101 uses the identification of the unauthorized wireless device to generate authorization information (e.g., a list of unauthorized wireless devices) and/or to deny access to the network 103 by the unauthorized wireless device. Because the detection platform 101]


As to claim 44, the combination of Brindza and Merchant discloses wherein the request to 10access further comprises a request for digitally rendered content, the digitally rendered content to be delivered from a core portion of a network of the core network function to the computerized client device via a network transport and a radio frequency (RF) interface (Brindza Pa. [0043]) [generated during radio frequency (RF) and infrared (IR) data communications], at least the RF interface configured to utilize 3rd Generation Partnership Project (3GPP) compliant channels (Brindza Pa. [0023]) [one or more radio channels with an access point that is in the network 103]


As to claim 45, the combination of Brindza and Merchant discloses wherein the access to the 15edge network comprises at least delivery of digital content data to the computerized client device from at least one wireless base station within the edge network  (Brindza Fig. 1)


As to claim 46, the combination of Brindza and Merchant discloses wherein the evaluation of the at least one of the list of authorized devices and the list of unauthorized devices, comprises an algorithmic search of both the list of authorized Brindza Pa. [0011]) [the unauthorized wireless device detection platform 101 automatically searches network connection logs to identify wireless networked devices and then determines whether the identified wireless networked devices are authorized to connect to the network 103]


As to claims 47-48, the combination of Brindza and Merchant discloses, wherein the at least one a identifier comprises a numerical value issued to the computerized client device at time of manufacture; wherein the at least one a 25identifier comprises a cryptographically processed numerical value issued to the computerized client device at time of manufacture (Brindza Fig. 3) [MAC address 301 can be viewed as the numerical value]


As to claim 49, the combination of Brindza and Merchant discloses wherein the at least one a identifier comprises a numerical value associated with a subscriber's identity or a subscriber's network account (Brindza Pa. [0013]) [the detection platform 101 retrieves an identifier (e.g., a media access control (MAC) address) associated with a suspect wireless device from the network connection log to determine whether the suspect device is a wireless device]


As to claim 50, the combination of Brindza and Merchant discloses wherein the generated data configured to allow said computerized client device to access said edge network is configured to allow access to only said edge network by said computerized client device (Merchant Col. 2 Lines 37-55) [The configuration information includes data that allows the wireless edge device to access the network, and it is associated with one or more switch ports]


As to claim 51, the combination of Brindza and Merchant discloses wherein:  5the receipt of the first data representative of a request for access by a computerized client device to an edge network comprises data relating to a request for access to a particular digitally rendered content element; and the evaluation of the at least one of a list of authorized devices and a list of unauthorized devices using at least the identifier comprises evaluation of at least one of: (i) a list of devices 10authorized to access the particular digitally rendered content element Brindza Pa. [0024]) [the network 103 may maintain a list of authorized wireless devices 119a-119n. In this case, a wireless device can be authorized to access the network 103 by adding and identifier of the device to the list. In another example, authorized wireless devices 119a-119n may be provided with authentication keys, security certificates, and the like to authenticate and authorize themselves on the network 103.]; and (ii) a list of devices not authorized to access the particular digitally rendered content element (Brindza Pa. [0013]) [the detection platform 101 uses the identification of the unauthorized wireless device to generate authorization information (e.g., a list of unauthorized wireless devices) and/or to deny access to the network 103 by the unauthorized wireless device. Because the detection platform 101]


As to claim 52, the combination of Brindza and Merchant discloses wherein said plurality of instructions are further configured to, when executed on a processing apparatus: utilize the data relating to a request for access to a particular digitally rendered content 15element to cause delivery of the particular digitally rendered content element to the computerized client device via at least one transport channel , the at least one transport channel comprising at least the edge network (Brindza Pa. [0023]) [one or more radio channels with an access point that is in the network 103], the edge network comprising at least one wireless base station configured to communicate wirelessly with the computerized client device (Merchant Col. 2 Lines 37-55) [The configuration information includes data that allows the wireless edge device to access the network, and it is associated with one or more switch ports]


As to claims 54, 64, claims 54 and 64 recite the claimed that contain respectively similar limitations as claim 40; therefore, they are rejected under the same rationale.


30 As to claim 55, the combination of Brindza and Merchant discloses wherein-5-Application No.16/154,615 Filed:October 8, 2018 the first data interface comprises a cellular wireless interface configured to utilize a cellular protocol; and the network entity comprises a wireless base station in data communication with the authentication process and configured to utilize the cellular protocol (Merchant Col. 5 Lines 20-30) [as simple network message protocol (SNMP), Telenet, TCP/IP, HTTP, or the like. Any suitable data network can be used to connect these components.]

5 
As to claim 56, the combination of Brindza and Merchant discloses wherein the wireless base station and the authentication process are each operated by a common network operator, and the computerized client device comprises a leased or consumer client device not provided by the network operator (Brindza Fig. 5)


As to claims 57-58, the combination of Brindza and Merchant discloses wherein the identifier data 10comprises a numerical value issued to the computerized client device at time of manufacture; wherein the identifier data comprises a cryptographically processed numerical value issued to the computerized client device at time of manufacture (Brindza Fig. 3) [MAC address 301 can be viewed as the numerical value]
 

As to claim 59, the combination of Brindza and Merchant discloses wherein the identifier data 15comprises a numerical value associated with a subscriber's identity or a subscriber's network account (Brindza Pa. [0013]) [the detection platform 101 retrieves an identifier (e.g., a media access control (MAC) address) associated with a suspect wireless device from the network connection log to determine whether the suspect device is a wireless device]


As to claim 60, the combination of Brindza and Merchant discloses wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized client device to:  20based on the data indicative that the computerized client device is granted the access to the network resource (Brindza Pa. [0028]) [As used herein, the term "authorized" means that a device has approval to connect to the network 103 or is otherwise granted permission to connect to the network 103. Authorization to access the network 103 may, for instance, be granted explicitly (e.g., the operator of the network 103 provides a grant to the specific device to access the network) or implicitly (e.g., the operator of the network 103 does not deny a specific device access to the network 103)], present the computerized client device with a user interface for accessing digitally rendered content; and wherein the initiation of the request for access to the at least one network resource to the network entity comprises utilization of user interface (Brindza Pa. [0023]) [determining whether the identifier corresponds to a mobile telephone with wireless networking capability; (3) determining whether the identifier corresponds to a wireless network interface controller associated with a known network device]
 
As to claim 61, the combination of Brindza and Merchant discloses25 wherein the second data comprises a protocol message indicative of the grant of the access (Brindza Pa. [0021]) [particular protocol]

As to claim 62, the combination of Brindza and Merchant discloses25 wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized client device to:-6-Application No.16/154,615 Filed:October 8, 2018 based on the second data indicative that the computerized client device is granted the access to the at least one network resource: (i) cause display at the computerized client device of information descriptive of one or more other computerized client devices (Merchant Col. 2 Lines 37-55) [The software running on the switch allows a network administrator to selectively configure the port to support either a wired edge device or a wireless edge device. According to one aspect of the invention, the software application permits the administrator to enter configuration information for the wireless edge device and store it on the switch. The configuration information includes data that allows the wireless edge device to access the network, and it is associated with one or more switch ports. When the wireless edge device is connected to the port, the configuration information is automatically downloaded]
Brindza Pa. [0038]) [display, for displaying information to a computer user]


As to claim 63, the combination of Brindza and Merchant discloses25 wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized client device to: based on the second data indicative that the computerized client device is granted the 10access to the at least one network resource, obtain a network address on the network, wherein the network address comprises an address generated via at least one address translation process (Merchant Col. 2 Lines 37-55) [The software running on the switch allows a network administrator to selectively configure the port to support either a wired edge device or a wireless edge device. According to one aspect of the invention, the software application permits the administrator to enter configuration information for the wireless edge device and store it on the switch. The configuration information includes data that allows the wireless edge device to access the network, and it is associated with one or more switch ports. When the wireless edge device is connected to the port, the configuration information is automatically downloaded]
  

As to claim 65, the combination of Brindza and Merchant discloses25 wherein the utilization of at least one of the first data and second data to determine whether the computerized client device is specifically authorized or unauthorized to access the network edge resource comprises utilization 30of the first data only; and -7-Application No.16/154,615 Filed:October 8, 2018 wherein based on absence of the first data in the white list data and the black list data: cause query of a data structure for user account information associated with the computerized client device; and cause addition of the first data to the white list data (Brindza Pa. [0028]) [the detection platform 101 determines whether a wireless device is authorized to access the network 103 by retrieving a list of authorized wireless devices. In one embodiment, this list of authorized wireless devices is obtained]

Allowable Subject Matter
Claims 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491